Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 03/08/2021 has been entered. 
	Claims 1-9 and 23-25, 27-30 are withdrawn. Claims 12, 13, 16-22, 26 are cancelled.
Claims 10, 11, 14, 15, 27-30 are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11, 14, 15, 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 10 recites “wherein the diameter of the third cylinder is larger than a length of the third cylinder” in lines 18-19. Upon inspection of the specification, description of this feature is nowhere to be found. This feature is also not annotated in the original drawings in any way to reasonably convey that the diameter is larger than the length at the portion best understood as the third cylinder (see annotated figure 1 below). There is also no indication that the figures are drawn to scale. 
Consequently, the scope of this claim limitation is not sufficiently supported to convey to one of ordinary skill in the art that applicant had possession of the claimed invention at the time the application was filed. This limitation constitute new matter. Appropriate correction is required. 
Additionally, claims 27 and 30 recite: “wherein the first expanding section is longer in an upstream to downstream direction than the first cylinder”, and 	“wherein the first contracting section is shorter in an upstream to downstream direction than the first expanding section”, respectively. Upon inspection of the specification, description of these relative dimension is nowhere to be found. This feature is also not annotated in the original drawings in any way to reasonably convey these relative dimensions as claimed. There is also no indication that the figures are drawn to scale so the claimed relative dimension cannot be measured or estimated via a ruler. 
Consequently, the scope of this claim limitation is not sufficiently supported to convey to one of ordinary skill in the art that applicant had possession of the claimed 
Other listed claims are also rejected due to their dependencies.


    PNG
    media_image1.png
    764
    651
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 14, 15, 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 10 recites “wherein the spray tip internal geometry is sized such that the fluid has a viscosity on the order of 10 mPa-s in a shear rate range of 104-106 s-1” in line 15-17. Due to the ambiguity of the current claim language, it’s not clear if a) the scope of this claim requires the structure of the spray tip internal geometry itself causes the viscosity of about 10 mPa-s at the recited shear rate range, or b) the scope of this claim requires the spray tip internal geometry is designed/configured to receive a fluid already having that specific viscosity and shear rate upstream of the outlet. It is not clear how this limitation defines the structure of the spray tip or the internal geometry of the spray tip, especially when paragraphs 16 and 25, and claim 11 indicate that the specific viscosity of the fluid is obtained via a heater. For the purpose of examination, this limitation is addressed as best understood. Other claims not specifically mentioned here are also indefinite due to their dependencies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levey (US 4331296) in view of Thompson (US 2011/0198413).
Regarding claim 1, Levey teaches a spray system (figs. 1-2) comprising: 
a fluid applicator (16);
an airless spray tip (20) configured to couple to the fluid applicator and atomize the fluid, the airless spray tip (20) comprising: 
	an inlet (34); outlet (58; fig. 2); 
a flow path (from upstream of 34-58) extending between the inlet and the outlet, the flow path comprising an internal geometry (of the path from 34-58; see fig. 2), comprising, sequentially in an upstream to downstream order (from 34-58);
	a first cylinder (36); 

a second cylinder (cylinder between space between 36 and 53) that has a diameter that is larger than a diameter of the first cylinder (see examiner’s annotated fig. 2);


    PNG
    media_image2.png
    876
    1527
    media_image2.png
    Greyscale

Examiner's Annotated Figure 2 (Levey)

	a third cylinder (inside 52) that has a diameter that is larger than the second cylinder (see fig. 2); the diameter of the third cylinder (inside 52) is larger than a length of the third cylinder (length of 52; see fig. 2);
	a first contracting section (at 54); and 
a fourth cylinder (bore inside of 56) that has a diameter, and the fourth cylinder (inside 56) that has a diameter that is smaller than the 
Levey does not teach the system includes a fluid pump that pumps a fluid from a fluid source to the fluid applicator, wherein the fluid pump operates at a pressure at or below 2,000 PSI. 
However, Thompson teaches a spray system (fig. 1), in the same field of endeavor, including 	a fluid applicator (28, 32); a fluid pump (18) that pumps a fluid (inside 16; par. 34) from a fluid source (16) to the fluid applicator, wherein the fluid pump operates at a pressure at or below 2,000 PSI (par. 32: 1000 psi); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levey to incorporate the teachings of Thompson to provide a fluid pump with the pressure recited. Doing so would provide for the desired atomization and droplet sizes for applying the chosen paint or varnishes as taught by Thompson in paragraph 32.
Levey, as modified in view of Thompson, also meets the limitation: the spray tip internal geometry (from 34-58) is sized such that the fluid has a viscosity on the order of 10 mPa-s in a shear rate range of 104- 106 s-1 upstream of the outlet (see the 112(b) rejection above; since the spray tip internal geometry of Levey have the recited structural configuration, it has the physical capability to produce fluid flow in the recited viscosity value at shear rate; this claim interpretation appears to align with applicant’s disclosure per paragraphs 16, 25, and claim 11, demonstrating the viscosity of the fluid is set prior to entering the internal geometry of the spray tip via a heater. There is no clear indication that the spray tip geometry is causing changes to fluid viscosity).

Regarding claim 14, Thompson teaches the pump (18) operates at a spray pressure at or below 1000 psi (par. 44).

Regarding claim 15, Levey shows the internal geometry configured to reduce overspray of the fluid from the fluid applicator (see fig. 3, structure of the outlet shown reduces the thickness of the paint spread leaving the outlet, hence reducing overspray).

Claim 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levey in view of Thompson, further in view of Mansfield (US 4760956).
Regarding claim 27, Levey fails to teach the first expanding section is longer in an upstream to downstream direction than the first cylinder.
However, Mansfield teaches an airless nozzle component 202 and 201 (fig. 4) provided with a first expanding section 202c that is shown longer than the first cylinder 202b (fig. 4). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levey to incorporate the teachings of Mansfield to utilize relative dimension of the first expanding section is longer in an upstream to downstream direction than the first cylinder, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). The examiner also notes that applicant appears to have placed no criticality in this relative dimension since there is mention of this feature in the 

Regarding claim 28-29, Levey fails to teach the first expanding section comprises a widening frustoconical surface that widens in a downstream direction (claim 28), and the first contraction section comprises a narrowing frustoconical surface that narrows in the downstream direction (claim 29).
However, However, Mansfield teaches an airless nozzle component 202 and 201 (fig. 4) provided with a contracting section inside 221 (see fig. 4) and a first expanding section at 202c, wherein the first expanding section comprises a widening frustoconical surface that widens in a downstream direction (see section 202c), and the first contraction section comprises a narrowing frustoconical surface that narrows in the downstream direction (see the frustoconical surface inside 221; fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levey to incorporate the teachings of Mansfield to provide the first expanding section comprises a widening frustoconical surface that widens in a downstream direction (claim 28), and the first contraction section comprises a narrowing frustoconical surface that narrows in the downstream direction (claim 29), since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Doing so would improve the uniform consistency of the paint with flow turbulence caused by changing flow cross sections. 


However, Mansfield teaches an airless nozzle component 202 and 201 (fig. 4) provided with a contracting section inside 221 (see fig. 4) that is shorter than a first expanding section 202c. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levey to incorporate the teachings of Mansfield to utilize relative dimension of the first contracting section is shorter in an upstream to downstream direction than the first expanding section, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). The examiner also notes that applicant appears to have placed no criticality in this relative dimension since there is mention of this feature in the Specification. The only support is found vaguely illustrated in figures 4-5 and 10, but are not indicated as drawn to scale.




Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levey in view of Thompson, further in view of Duru (US 2009/0200398).
Regarding claim 11, Levey, as modified above, does not teach the system further comprising a heater that elevates the fluid to an application temperature selected to achieve the viscosity of the fluid in the spray tip. 
However, Duru teaches a spray device 1 that utilize a heater (shown in fig. 13, par. 148) to reduce viscosity of the composition to make the fluid easier to spray in the spray tip 82. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levey to incorporate the teachings of Duru to provide a heater that elevates the fluid to an application temperature selected to achieve the viscosity of the fluid in the spray tip. Doing so would allow the viscosity be reduced to a level making it easier to spray, as taught by Duru in paragraph 148. 

Response to Arguments
Applicant’s arguments with respect to claim 10-12, 14, 15 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752